DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8, 10-19 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-8, 10-19 and 21-27 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of “generate a plurality of disparate live output stream manifests based on at least one of one or more live input streams, one or more corresponding live input stream manifests, one or more pre-encoded media assets, one or more corresponding pre-encoded media asset manifests, one or more additional parameters, or one or more programming schedules; in an instance in which a disparate live media output stream manifest is generated based on a first live input stream: identify at least one of the one or more programming schedules or one or more first events in a first live input stream manifest associated with the first live input stream; insert, based on a first transition due to the identified at least one of one or more programming schedules or the one or more first events in the first live input stream manifest, at least one of a second live input stream manifest or one of the one or more pre-encoded media asset manifests to the disparate live output stream manifest; Page 2 of 23Application No. 16/229,614 Reply to Office Action of July 9, 2020 and Advisory Action of September 30, 2020 publish the disparate live output stream manifest to a content delivery system; and in an instance in which the disparate live media output stream manifest is generated based on a first pre-encoded media asset: identify at least one of the one or more programming schedules, one or more second events in a first pre-encoded media asset manifest associated with the first pre-encoded media asset, or one or more third events in the second live input stream manifest defined in the one or more programming schedules; insert, based on a second transition due to the.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421